232 F.2d 635
TIPPER TIE, Inc.,v.HERCULES FASTENERS, Inc., Appellant.
No. 11742.
United States Court of Appeals Third Circuit.
Argued April 12, 1956.
Decided May 10, 1956.

Appeal from the United States District Court for the District of New Jersey; Richard Hartshorne, Judge.
Robert S. Dunham, New York City (Richard R. O'Connor, Elizabeth, N. J., Albert F. Bower, New York City, on the brief), for appellant.
Peter J. Gaylor, Elizabeth, N. J., Joseph Harrison, Newark, N. J. (Stoffer & Jacobs, by David Stoffer, Newark, N. J., on the brief), for appellee.
Before BIGGS, Chief Judge, and McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
An examination of the record in this case, of the briefs of the parties, and consideration of the oral arguments convince us that the court below committed no error. Accordingly, the judgment of the court below will be affirmed upon the opinion of Judge Hartshorne, D.C.D.N.J. 1955, 130 F. Supp. 3.